DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 06/25/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information lined through referred to therein has not been considered.
The non-patent literature document E. Lippert Von Dozent, et al., “Umwandlung von Elektronenanregungsenergie”, Angew. Chem., 1961, 73, 695 was provided for in the IDS but no translation was given nor was any concise explanation of the relevance disclosed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 and its dependent claims 2-5, 11, and 17-20
Claims 6-10 and 12-16 are rejected for being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the second material does not comprise a group represented by *=o”. By using a lowercase o in the formula, it is unclear whether “o” is a degree symbol or the element oxygen, as oxygen is generally represented by uppercase O. For purposes of examination, the “o” will be interpreted as the element oxygen.  
Claims 2-20 are rejected for being dependent on indefinite claim 1.
Claim 6 recites Formulae H-1(1), H-1(2), and H-1(3). In each of these Formulae, 43b is shown as a variable. Additionally, in Formula H-1(3), 42b is shown as a variable. However no definition is provided for 43b or 42b in claim 6. Instead, definitions are provided for b41 to b44. It is unclear whether 43b and 42b are the same as b43 and b42 or if they are different. For purposes of examination, 43b and 42b will be given the same definition as b43 and b42, wherein b43 and b42 are each independently 1, 2, 3, or 4.
Claim 7 is rejected for being dependent on claim 6.
Claim 8 recites Formulae 2-1 and 2-2, which include the variables b51 and b52. However, no definition is given for b51 or b52 in claim 8. Claim 9 recites b51 and b52 are each independently 0, 1, or 2. However, it is unclear whether the definition for b51 and b52 given in claim 9 is also the same 
Additionally in claim 8, Formula E-1 includes the variables R31 to R38. No definition is provided for R31 to R38 in claim 8. Additionally, no definition is provided for R31 to R38 in the specification. For purposes of examination, R31 to R38 will be interpreted as any substituent.
Claims 9-10 are rejected for being dependent on claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0087218 A1 (“Kim”) in view of Miyazaki et al. US 2017/0141323 A1 (“Miyazaki”). Supporting evidence provided by Takahiro WO 2014156771 A1—English translation obtained from Google Patents, hereinafter “Takahiro”.
Regarding claims 1-9, 11-16, and 18-20, Kim teaches an organic light-emitting device including a first electrode, a second electrode facing the first electrode, and an emission layer between the first electrode and the second electrode, wherein the emission layer includes a dopant, a first host, and a second host (abstract). The dopant is a delayed fluorescence emitting material (abstract) that may be represented by Formula 1 to Formula 4 (¶ [0035]).
Kim teaches the second host is different from the first host, wherein the first host may be represented by Formula 5 to Formula 7 (¶ [0050]). Formula 5 has the structure 
    PNG
    media_image1.png
    206
    215
    media_image1.png
    Greyscale
 (¶ [0050]). Kim teaches specific examples of these compounds on pages 5-9 (¶ [0056]).
Kim teaches a specific example of an organic light-emitting device in Example 7 wherein Compound H4 
    PNG
    media_image2.png
    149
    284
    media_image2.png
    Greyscale
and Compound H5 
    PNG
    media_image3.png
    196
    355
    media_image3.png
    Greyscale
are used as the first and second host materials and 
    PNG
    media_image4.png
    236
    347
    media_image4.png
    Greyscale
 (¶ [0169], and Table 1, pgs. 30-31).
Kim teaches the organic light-emitting device as described above may have excellent efficiency and improved efficiency roll-off characteristics (¶ [0010] and [0176]).
Kim fails to teach Compound H5 as above comprising a cyano group. However, Kim does teach the triplet energies of the first host and the second host may be equal to or greater than the triplet energy of the dopant (Equation 2) (¶ [0043]) and the triplet energy of at least one selected from the first host and second host may be in a range of about 2.6 eV to about 3.1 eV (Equation 3) (¶ [0045]).  Additionally, Kim teaches the triplet energy of the first host may be greater than the triplet energy of the second host (¶ [0014]). Furthermore, Kim teaches in some embodiments, the second host may also be a compound represented by Formula 5 to 7 (¶ [0050]). However, the second host is not limited to these formulas.
Miyazaki teaches an organic light-emitting device including a first electrode, a second electrode, and a emission layer, wherein the emission layer includes a host and a fluorescent dopant, wherein the host includes a compound represented by Formulae 1, 2, or 3 (abstract) and the fluorescent dopant may be a TADF dopant (¶ [0150]). Miyazaki teaches an organic light-emitting device including the host represented by any of Formula 1, 2, or 3 may have high efficiency and long lifespan (¶ [0076]).
Miyazaki teaches in Tables 3 and 4 specific host compounds represented by Formulae 1, 2, and 3 including compounds H1 to H14, wherein compound H10 has the structure 
    PNG
    media_image5.png
    183
    140
    media_image5.png
    Greyscale
(¶ [0073] and pg. 8), and teaches comparative compounds A1 to A4 (pg. 26). Miyazaki teaches it is expected that when one selected from Compounds A1 to A4 is used as a host, a manufactured organic light-emitting device may have relatively low efficiency (¶ [0148]), wherein compound A3 has the structure 
    PNG
    media_image6.png
    104
    215
    media_image6.png
    Greyscale
(pg. 9). Compound A3 of Miyazaki is identical to the second host compound used in the device of Example 7 of Kim.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to replace the second host Compound H5 in the organic light-emitting device of Example 7 of Kim with a host compound represented by Formulae 1, 2, and 3, based on the teaching of Miyazaki.  The motivation for doing so would have been to obtain a device having high efficiency and long lifespan, as taught by Miyazaki.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound H10 as the second host in the organic light-emitting device of Kim in view of Miyazaki, because it would have been choosing a specific compound represented by Formulae 1, 2, or 3, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the second host in the emitting layer of the organic light-emitting device of Kim in view of Miyazaki and possessing the benefits taught by Kim and Miyazaki.  One of ordinary skill in the art would have been motivated to produce additional compounds 
The modified device of Example 7 of Kim in view of Miyazaki comprises Compound H4 
    PNG
    media_image2.png
    149
    284
    media_image2.png
    Greyscale
as the first host, compound H10 
    PNG
    media_image5.png
    183
    140
    media_image5.png
    Greyscale
as the second host, and compound D2 
    PNG
    media_image4.png
    236
    347
    media_image4.png
    Greyscale
as the delayed fluorescence emitting dopant.
Kim teaches Compound H4 has a triplet energy of 2.91 eV (Kim, Table 2, ¶ [0162]) and Miyazaki teaches the compound H10 has a triplet energy of 3.09 (Miyazaki, Table 3, ¶ [0147]). Neither Kim nor Miyazaki teach the specific triplet energy of compound D2. However, as evidenced by Takahiro, a compound of structure 13 
    PNG
    media_image7.png
    137
    122
    media_image7.png
    Greyscale
(Takahiro, third compound of pg. 5) has a triplet energy (T1) of 2.48 eV (Takahiro, Table 1, pg. 10). As compound 13 of Takahiro is identical to compound D2 of Kim, the triplet energy of compound D2 is inherently 2.48 eV. See MPEP 2112.
Thus the modified device of Example 7 of Kim in view of Miyazaki satisfies the following conditions set forth by Kim: (i) the triplet energies of the first host (2.91 eV) and the second host (3.09 eV) are equal to or greater than the triplet energy of the dopant (2.48 eV); (ii) the triplet energy of at least one selected from the first host and second host is in a range of about 2.6 eV to about 3.1 eV; and (iii) the triplet energy of the first host is greater than the triplet energy of the second host. Additionally, 
As the modified device of Example 7 of Kim in view of Miyazaki meet the properties required of the device of Kim (see abstract and ¶ [0013]-[0014], [0030]-[0034]), a device comprising compound H10 is expected to obtain the benefits of both Kim and Miyazaki.
Per claims 1-2, Kim in view of Miyazaki appears silent with respect to the property of the dipole moment of compound H10 being about 5.5 debye or more.
The instant specification recites that the second material may have a dipole moment in a range of about 5.5 debye to about 15.0 debye (instant ¶ [0019]) and that the second material may include a compound represented by Formula E-1 (instant ¶ [0042]). The instant specification lists specific examples of the second material represented by Formula E-1 including Compound E3 
    PNG
    media_image8.png
    176
    247
    media_image8.png
    Greyscale
(instant ¶ [0059] and pg. 13). Additionally, the instant specification recites Table 1 wherein compounds represented by Formula E-1 all have dipole moments in a range between 5.5 debye to 15.0 debye (instant pgs. 127-128). Since Kim in view of Miyazaki teaches compound H10, the same structure as disclosed by the Applicant, the property of compound H10 having a dipole moment in a range of about 5.5 debye to about 15.0 debye is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for 
Per claims 3-4, the first host compound is represented by Compound H4, which comprises carbazole groups. As no definition or additional structure is provided for in the specification as to what a π electron-rich cyclic group comprises, carbazole reads on a π electron-rich cyclic group. The instant specification recites examples of an electron transport moiety in ¶ [0015]. As Compound H4 does not comprise a cyano group or a π electron-depleted nitrogen-containing cyclic group (which are further defined in instant ¶ [0080]), Compound H4 meets the limitation of the claim.
Compound H10 comprises carbazole groups and cyano groups, wherein a cyano group is an electron transport moiety. Thus, compound H10 meets the limitation of the claim.
Per claim 5, Compound H4 comprises a cyano group-free benzene group and a cyano group-free carbazole group. Compound H10 comprises a cyano group-containing carbazole group.
Per claims 6-7, Compound H4 
    PNG
    media_image2.png
    149
    284
    media_image2.png
    Greyscale
reads on the claimed Formula H-1(1) wherein:
A41 to A44 are each benzene groups;
X42 and X44 are each single bonds;
L401 is a phenyl (benzene) group;
a401 is an integer of 1;
Z41 to Z44 are each hydrogen atoms;
 b41 to b44 are each 4; and
L411 to L414, c411 to c414, Z411 to Z422 and Q4-1 to Q403
Per claim 8, compound H10
    PNG
    media_image5.png
    183
    140
    media_image5.png
    Greyscale
 is represented by the claimed Formula E-1 wherein:
CZ1 is represented by claimed Formula 2-1 wherein:
A51 and A52 are each independently a benzene group;
X52 is a single bond;
Z51 and Z52 are not required to be present; and
b51 and b52 are each 0;
CZ2 is represented by claimed Formula 2-1 wherein:
A51 and A52 are each independently a benzene group;
X52 is a single bond;
Z51 and Z52 are each independently a cyano group; and
b51 and b52 are each 1;
R31 to R38 are each hydrogen atoms.
Per claim 9, CZ1 is represented by Formula 2(1) and CZ2 is represented by Formula 2(3).
Per claim 11, Kim fails to specifically teach the energy difference between the triplet energy level and the singlet energy level of Compound D2
    PNG
    media_image4.png
    236
    347
    media_image4.png
    Greyscale
when evaluated using a density functional theory method structurally optimized at a level of B3LYP/6-31G(d,p). 
Additionally, the instant specification recites the difference between the triplet energy level (eV) of the thermally activated delayed fluorescence emitter and the singlet energy level (eV) of the thermally activated delayed fluorescence emitter may be in a range of about 0 eV to about 0.5 eV (instant ¶ [0066]) when evaluated by using a DFT method structurally optimized at a level of B3LYP/6-31G(d,p) (instant ¶ [0067]). The instant specification recites examples of suitable thermally activated delayed fluorescence emitters including compound D1-41
    PNG
    media_image9.png
    165
    202
    media_image9.png
    Greyscale
(pg. 29), which is identical to Compound D2. Since Kim in view of Miyazaki teaches Compound D2, the same structure as disclosed by the Applicant, the property of Compound D2 having a difference between the triplet energy level and the single energy level in a range of about 0 eV to about 0.5 eV is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Per claims 12-13, Compound D2 
    PNG
    media_image4.png
    236
    347
    media_image4.png
    Greyscale
reads on the claimed Formula 11 wherein:
X1 is a single bond;
A1 represents a benzene group and A2 represents a carbazole group;
L3 represents a single bond;
c3 is 1; 
R1 is hydrogen, R2 is a C6 aryl group, and R3 is a substituted C3 heteroarylene group and is specifically triazole (which is a π electron-depleted nitrogen-containing cyclic group, see instant ¶ [0080]);
a1 is an integer of 4, and a2 is an integer of 1;
the substituents of R3 are represented by C6 aryl groups; and
L4 and c4 are not required to be present.
Per claim 14, the claimed variable R3 of Compound D2 is represented by the claimed Formula 13(1) wherein:
X11, X13, and X15 are each N and X12 and X14 are each C;
A11,  A12, X16-X17 are not required to be present;
L11 is a single bond, and L12-L13 are not required to be present;
a11 to a13 are not required to be present;
R11 is an unsubstituted C6 aryl group, and R12 to R17 are not required to be present; and
d14 is an integer of 2, and d16 is not required to be present. 
Per claim 15, R3 is represented by Formula 13-8 wherein:
X16 is not required to be present;
d12 is an integer of 2; and
d13-d16 are not required to be present.
Per claim 16, Compound D2 
    PNG
    media_image4.png
    236
    347
    media_image4.png
    Greyscale
reads on the claimed Formula 11-5 wherein:
X2 is N-[(L5)c5-R7];
L5 is a single bond and c3 is an integer of 1;
R7 is an unsubstituted R6 aryl group;
R8 and R9 are not required to be present;
a16 is an integer of 0;
a24 is an integer of 0 and a14 is not required to be present.
Per claim 18, the organic light-emitting device of Kim in view of Miyazaki comprises a blue emitting dopant (¶ [0163], [0166], and [0169]).
Per claim 19, the host material (Compound H4 and compound H10) are co-deposited with Compound D2 in a weight ratio of 94:6 (host:dopant) in the emission layer (¶ [0163], [0166], and [0169]).
Per claim 20, Compound H4 and compound H10 are used as a host of the emission layer in a weight ratio of 70:30 (¶ [0166] and [0169]), wherein compound H4 is reads on the claimed first material and compound H10 reads on the claimed second material.

Regarding claim 10, Kim in view of Miyazaki teach the organic light-emitting device of claim 1, as described above. 
Compound H10 fails to comprise a cyano group on the biphenyl moiety. However, Miyazaki does teach in Formula 2
    PNG
    media_image10.png
    124
    246
    media_image10.png
    Greyscale
 , Z31 to Z40 may be selected from hydrogen, a cyano group, among others, and two or more selected from Z31 to Z40 are represented by Formula C 
    PNG
    media_image11.png
    179
    153
    media_image11.png
    Greyscale
 (¶ [0052]). Miyazaki additionally teaches specific examples of the host represented by Formula 2 including compounds H10 
    PNG
    media_image5.png
    183
    140
    media_image5.png
    Greyscale
and compound H8
    PNG
    media_image12.png
    280
    376
    media_image12.png
    Greyscale
(¶ [0073] and pg. 7), wherein compound H8 comprises a cyano group in the location of Z39
Therefore, given the general formula and teachings of Kim in view of Miyazaki, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the hydrogen atom with a cyano group in the location of Z39 on the compound H10, as shown in compound H8, because Kim teaches L of Formula 5 may be substituted with cyano and Miyazaki teaches the variable may suitably be selected as Z39 in Formula 2.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the second host in the emission layer of the organic light-emitting device of Kim in view of Miyazaki and possess the benefits taught by Kim and Miyazaki.  See MPEP 2143.I.(B).
The modified compound H10 of Kim in view of Miyazaki has the following structure: 
    PNG
    media_image13.png
    306
    427
    media_image13.png
    Greyscale
which reads on the claimed Formula E-1 as described above with respect to claim 8 except wherein the claimed R37 is a cyano group.
Kim in view of Miyazaki fail to teach the triplet energy of the modified compound H10. However, the modified compound H10 reads on the Formula 2 of Miyazaki (Miyazaki, ¶ [0052]). Miyazaki teaches a triplet energy level of a host may be in a range of 2.90 eV to 3.15 eV (¶ [0074] and claim 10) and that a host may include a compound represented by Formulae 1, 2, or 3 (¶ [0050]). Thus it is reasonable to presume that the triplet energy level of the modified compound H10 may be in the range of 2.90 eV to 3.15 eV. See MPEP 2112.
Accordingly, the modified device of Example 7 of Kim in view of Miyazaki satisfies at least the following conditions set forth by Kim: (i) the triplet energies of the first host (2.91 eV) and the second host (2.90 eV to 3.15 eV) are equal to or greater than the triplet energy of the dopant (2.48 eV); and (ii) the triplet energy of at least one selected from the first host and second host is in a range of about 2.6 eV to about 3.1 eV. Additionally, as described above, Kim teaches compound D2 is represented by Formula 1 to Formula 4 (¶ [0041]) and satisfies the condition outlined by Equation 1 (¶ [0033]).
As the modified device of Example 7 of Kim in view of Miyazaki meet the properties required of the device of Kim (see abstract and ¶ [0013]-[0014], [0030]-[0034]), a device comprising compound H10 is expected to obtain the benefits of both Kim and Miyazaki.

Regarding claim 17, Kim in view of Miyazaki teach the organic light-emitting device of claim 1, as described above. As shown in Example 7, the emission layer does not comprise a transition metal-containing organometallic compound (¶ [0163], [0166], and [0169]).
Kim in view of Miyazaki teaches the claimed invention above but fails to teach wherein the delayed fluorescence component emitted from the thermally activated delayed fluorescence emitter Compound D2 is about 90% or more based on a total emission component emitted from the emission layer. It is reasonable to presume that delayed fluorescence component emitted from Compound D2 being about 90% or more is inherent to Kim in view of Miyazaki. Support for said presumption is found in the use of like materials which would result in the claimed property. 
For example, the organic light-emitting device of Kim in view of Miyazaki comprises Compound H4 
    PNG
    media_image2.png
    149
    284
    media_image2.png
    Greyscale
and compound H10 
    PNG
    media_image5.png
    183
    140
    media_image5.png
    Greyscale
as the first and second 
    PNG
    media_image4.png
    236
    347
    media_image4.png
    Greyscale
as the delayed fluorescence emitting dopant (Kim, ¶ [0095], ¶ [0169] and Table 3). The host material (Compound H4 and compound H10) are co-deposited with Compound D2 in a weight ratio of 94:6 (host:dopant) in the emission layer (¶ [0163], [0166], and [0169]).
The instant specification recites an organic light-emitting device including a first electrode, a second electrode facing the first electrode, and an emission layer between the first electrode and the second electrode wherein the emission layer may include a host and a thermally activated delayed fluorescence emitter and the host may include a first material and a second material (instant ¶ [0012]-[0014]). The instant specification recites specific examples of the first material including compound H-25 
    PNG
    media_image14.png
    68
    108
    media_image14.png
    Greyscale
(instant ¶ [0039] and pg. 9), specific examples of the second material including compound E3 
    PNG
    media_image8.png
    176
    247
    media_image8.png
    Greyscale
 (instant ¶ [0059] and pg. 13), and specific examples of the 
    PNG
    media_image9.png
    165
    202
    media_image9.png
    Greyscale
(instant ¶ [00103] and pg. 29). Compound H-25 is identical to Compound H4 of Kim, compound E3 is identical to compound H10 of Miyazaki, and compound D1-41 is identical to compound D2 of Kim. The instant specification further recites an amount of the thermally activated delayed fluorescence emitter in the emission layer may be in a range of 0.01 parts by weight to about 30 parts by weight based on 100 parts by weight of the host (instant ¶ [00108]).
The instant specification recites the delayed fluorescence component emitted from the thermally activated delayed fluorescence emitter may be about 90% or more based on the total emission component emitted from the emission layer including the host and the thermally activated delayed fluorescence emitter (instant ¶ [00105]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786